Exhibit 10.1

 

LOGO [g83856ex10_1pg001.jpg]

September 4, 2015

James B. Brown

2565 Primrose Lane

Tupelo, MS 38801

jbecbrown@hotmail.com

Dear James:

It gives me great pleasure to confirm in writing the offer of employment that we
have discussed. I am extremely excited at the prospect of partnering with you,
and believe that your leadership style, demonstrated retail acumen and broad
experience are a tremendous fit with our Company’s culture, our senior
management group and finance team. As importantly, I believe that Gordmans
offers you the opportunity to optimize your tremendous skills and potential,
immediately and well into the future. Here are the specifics of our offer:

Start Date: September 16, 2015

Position: EVP Chief Financial Officer

Supervisor: Andy Hall, President & CEO

Salary: You will receive a biweekly base salary of $12,500.00 (26 biweekly
periods per year) which, when annualized, would equate to $325,000.00. Paydays
are every other Friday.

Annual Bonus: You will be eligible to participate in the Incentive Compensation
Program for Officers according to the terms of that program. The annual bonus
target for your position, assuming the performance thresholds are reached, is
approximately 45% of the base salary in effect at the start of the fiscal year,
with a maximum of 90%. You must be employed on the date that the bonus is paid
in order to receive the bonus.

Equity Participation: On your start date, you will be granted 36,000 stock
options, 6,000 restricted stock shares and 6,000 performance shares, pursuant to
the applicable stock agreements. The price of the stock options and restricted
stock will be equal to the average market price on the date of grant and the
rate of vesting will be 25% per year beginning on the first anniversary of the
grant date, based upon the provisions of the Non-Qualified Stock Option
Agreement.

During our scheduled Long Term Incentive review period in June of 2016, you will
also be granted equity instruments valued at 70% of your base salary. These
instruments will be a combination of performance shares, restricted stock and
stock options to acquire shares of the Company’s common stock, pursuant to a
Performance Share Agreement, Restricted Stock Agreement and a Non-Qualified
Stock Option Agreement issued under the 2010 Omnibus Incentive Compensation
Plan. The rate of vesting for the stock options and restricted stock will be
25% per year beginning on the first anniversary of the grant date, based upon
the provisions of the Restricted Stock and Non-Qualified



--------------------------------------------------------------------------------

Stock Option agreements, as applicable. The performance shares cliff vest after
3 years and are based on a TSR calculation against a retail peer group. All
equity programs are subject to review and approval of the Board of Directors.

The formal Performance Share, Restricted Stock and Non-Qualified Stock Option
agreements will be sent to you through E*TRADE for your review and acceptance as
soon as administratively possible after the date of grant, which is pending
board of directors approval.

Relocation: Your eligible expenses in relocation from Mississippi to Omaha will
be reimbursed in accordance with company policy. The details of this policy are
explained more fully in the separate documents titled Relocation Repayment
Agreement and Gordmans Relocation Policy Tier 3 Homeowner. Gordmans will cover a
maximum of $136,000.00 in eligible expenses. This amount includes $36,000 for
duplicate housing expenses considering the estimated time to sell in your
current location. Eligible expenses will be covered up to one year from your
start date.

Benefits: During the 60-day waiting period for benefits, Gordmans will subsidize
any COBRA healthcare payments that you may be making to your previous employer
such that your net cost is no more than you would pay as an active participant
under our healthcare plan. Note that officers are eligible for four weeks of
vacation each year. A complete listing of benefits and eligibility requirements
will be provided.

Performance Review: Your performance will be formally evaluated at the end of
each fiscal year against the objectives agreed to by you and your supervisor.
Your salary will be adjusted annually according to the degree of attainment of
those objectives. You will receive a pro-rated performance review (based on
length of service) on or about May 1, 2016 and annually thereafter.

Miscellaneous: Please be advised that the offer is contingent upon the favorable
outcome of a security and background check. Also please be advised that your
employment is for an indefinite period and is terminable at the will of either
the Company or you, with or without cause at any time, subject only to such
limitations as may be imposed by law. This offer of employment is also
contingent on you not being subject to any restrictive covenants which would
impact your ability to perform the services contemplated (or you having
delivered us an effective waiver thereof). By signing below, you are confirming
to us that you are not presently subject to or otherwise bound by a non-compete,
non-solicit, confidentiality or similar restriction with any person with respect
to any prior or existing employment, investment or other relationship.

Separation of Employment: Our relationship will be based on mutual respect and
consent, and therefore will continue only as long as both parties find the
relationship to be satisfactory. Accordingly, you are free to terminate your
employment with proper notice whenever you feel it would be in your best
interest to do so. By the same token, Gordmans reserves the right to terminate
employment whenever, in its discretion, it feels necessary to do so. This is
known as employment “at-will.” If, however, your employment is terminated by
Gordmans without cause or within nine months of a change in control, or the
position and scope of your responsibilities are significantly reduced, then,
subject to execution of a release of claims against us, you will receive salary
continuation up to the earlier of (a) the period of time equal to the number of
months you were employed by Gordmans, not to exceed six months, and (b) the date
on which you are employed by a third party. Additionally, you will receive
continued medical and dental coverage during this period. If termination occurs
for Cause, you will not be entitled to any compensation whatsoever from Gordmans
beyond the last day worked. “Cause” for termination of employment is defined, in
the reasonable opinion of the President & CEO of the



--------------------------------------------------------------------------------

Company, as (i) willful or deliberate misconduct as an employee of the Company;
(ii) misappropriation or misuse of the Company’s trade secrets or proprietary
information, including the disclosure of confidential information to others;
(iii) any act of embezzlement or fraud against the Company or its customers or
vendors, or dishonesty; (iv) any conduct which is or may be injurious to the
Company (including its reputation), its customers, or its vendors; (v) any
immoral or illegal conduct; and (v) negligence which manifests culpability,
wrongful intent, evil design, or substantial disregard of Gordmans’ interests or
of your duties and obligations. You will not be entitled to any severance or
payment beyond your last day worked if you terminate your employment with
Gordmans.

Business Ethics/Conflict of Interest: Please carefully read the enclosed
Business Ethics/Conflict of Interest policy and sign the Handbook
Acknowledgement. This offer of employment, and your continuing employment, is
conditional upon the absence of any conflicts of interest as defined in our
policy.

Compliance with Law: This letter is intended to comply with applicable law.
Without limiting the foregoing, this letter is intended to comply with the
requirements of section 409A of the Internal Revenue Code (“409A”), and,
specifically, with the separation pay and short term deferral exceptions of
409A. Notwithstanding anything in the letter to the contrary, separation pay may
only be made upon a “separation from service” under 409A and only in a manner
permitted by 409A. For purposes of 409A, the right to a series of installment
payments under this letter shall be treated as a right to a series of separate
payments. In no event may you, directly or indirectly, designate the calendar
year of a payment. All reimbursements and in-kind benefits provided in this
letter shall be made or provided in accordance with the requirements of 409A
(including, where applicable, the reimbursement rules set forth in the
regulations issued under 409A). If you are a “specified employee” of a publicly
traded corporation on your termination date (as determined by the Company in
accordance with 409A), to the extent required by 409A, separation pay due under
this letter will be delayed for a period of six months. Any separation pay that
is postponed because of 409A will be paid to you (or, if you die, your
beneficiary) within 30 days after the end of the six-month delay period.

Identity/Employment Eligibility: This offer of employment is contingent on your
ability to provide appropriate original documentation verifying your identity
and eligibility to work in the United States as required by The Immigration
Reform and Control Act.

This letter contains all the specifics of our offer and any changes must be in
writing and signed by Gordmans. Please indicate your formal acceptance of this
offer of employment with Gordmans by returning a signed copy of this letter to
me as soon as possible.

 

Best regards, /s/ Andy Hall     ACCEPTED AND AGREED:     Signature  

/s/ James Brown

    Date 9/13/2015